Exhibit 21.1 Jurisdiction of Subsidiaries of the Partnership Incorporation / Formation Brown Integrity - PUC, LLC Delaware Brown Integrity, LLC Texas CF Inspection Management, LLC Delaware Cypress Energy Finance Corporation Delaware Cypress Energy Partners - 1804 SWD, LLC North Dakota Cypress Energy Partners - Bakken, LLC Delaware Cypress Energy Partners - Grassy Butte SWD, LLC North Dakota Cypress Energy Partners - Green River SWD, LLC North Dakota Cypress Energy Partners - Manning SWD, LLC North Dakota Cypress Energy Partners - Mork SWD, LLC Delaware Cypress Energy Partners - Mountrail SWD, LLC Delaware Cypress Energy Partners - Orla SWD, LLC Delaware Cypress Energy Partners - Pecos SWD, LLC Delaware Cypress Energy Partners - SBG, LLC Delaware Cypress Energy Partners - Texas, LLC Texas Cypress Energy Partners - Tioga SWD, LLC North Dakota Cypress Energy Partners - Williams SWD, LLC Delaware Cypress Energy Partners, LLC Delaware Cypress Energy Services, LLC Delaware Foley Inspection Services ULC Alberta Pipeline Services International, LLC Texas Tulsa Inspection Resources - Canada ULC Alberta Tulsa Inspection Resources - Nondestructive Examination, LLC Delaware Tulsa Inspection Resources - PUC, LLC Delaware Tulsa Inspection Resources Holdings, LLC Delaware Tulsa Inspection Resources, LLC Delaware
